An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.


               IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA15-315

                                 Filed: 20 October 2015

Buncombe County, No. 14 SPC 1210

IN THE MATTER OF: D.M.B.



        Appeal by respondent from order entered 22 August 2014 by Judge Ward D.

Scott in Buncombe County District Court. Heard in the Court of Appeals 8 September

2015.


        Attorney General Roy Cooper, by Assistant Attorney General Sandra Josephine
        N. Tetteh, for the State.

        Appellate Defender Staples Hughes, by Assistant Appellate Defender David W.
        Andrews, for respondent-appellant.


        TYSON, Judge.


        D.M.B. (“Respondent”) appeals from order entered committing him to a mental

health facility for thirty days. We affirm.

                                 I. Factual Background

        On 25 July 2014, Buncombe County Sheriff’s Lieutenant Kevin Calhoun

(“Lieutenant Calhoun”) filed an affidavit and petition requesting the involuntary

commitment of D.M.B.
                                      IN RE D.M.B.

                                    Opinion of the Court



      Lieutenant Calhoun’s affidavit averred Shane Vandernick (“Mr. Vandernick”),

Respondent’s neighbor, contacted him on 9 July 2014 and expressed concern about

Respondent’s behavior. According to Mr. Vandernick, Respondent “was constantly

screaming, night and day, so that all in the community could hear him, often using

very profane language.”

      Respondent’s residence was a metal barn without running water or electricity.

Respondent often stood in his own yard and stared at Mr. Vandernick and his wife.

Respondent wandered around outside either naked or nearly naked. Respondent

stood in his yard wearing only a towel. He removed the towel, draped it on the end

of his erect penis, and stared intimidatingly at Mrs. Vandernick.

      Mr. Vandernick reported Respondent brought large buckets and bags of feces

and urine from inside his building, and poured the waste at various locations around

his property line. Deputies also responded to an incident in which Respondent was

firing a gun in the neighborhood.

      Respondent contacted law enforcement, because he was irritated by dogs

barking in the community. He told law enforcement “he [was] convinced that very

often it [was] not the dogs at all, but rather their children who are barking excessively

and/or irritating the animals in an attempt to provoke him.”

      Other neighbors reported Respondent had recently used an axe to cut down a

number of trees located on another neighbor’s property. When the neighbors inquired



                                           -2-
                                      IN RE D.M.B.

                                 Opinion of the Court



of him about this activity, Respondent replied he was “building a fence with razor

wire on the top to keep out Zombies.” Mr. Vandernick stated all of the residents in

the neighborhood were “terrified” of D.M.B.’s actions, and believed “something

terrible was going to soon happen.”

      On 13 July 2014, Deputy Dean Hannah (“Deputy Hannah”) of the Buncombe

County Sheriff’s Office responded to reports of an individual flagging down cars,

growling at passengers, and screaming.          Deputy Hannah had several previous

encounters with Respondent, and immediately recognized the individual in the fog

lane of the road, “walking into oncoming traffic” with a large backpack, as

Respondent.

      Deputy Hannah confronted Respondent and tried to speak with him.

Respondent screamed profanities at Deputy Hannah, told him he had no authority

over Respondent, and threatened to “rape and murder” Deputy Hannah if he

remained present.     After another brief confrontation, Deputy Hannah took

Respondent into custody and placed him under arrest.

      Deputy Hannah found a large, machete-like knife with a curved blade, located

inside Respondent’s backpack.         Respondent remained belligerent as he was

transported to the Buncombe County Detention Center. Deputy Hannah testified

Respondent cursed, threatened to kill him and his family, and called him a “hiccup.”




                                          -3-
                                    IN RE D.M.B.

                                  Opinion of the Court



Respondent was charged with resisting a public officer, carrying a concealed weapon,

and disorderly conduct.

      The magistrate set a secured bond and Respondent was released shortly

thereafter. A few days later, Respondent became angry when he saw two young girls

playing basketball behind his property. He screamed at the girls to be quiet or he

would “come over there and cut [their] f—king heads off!”

      On 23 July 2014, the Buncombe County Community Safety and Security Team

(“the Team”) held a meeting regarding Respondent’s actions.         The Team was

composed of Buncombe County Administration, Health and Human Services

personnel,   Adult   Protective   Services,    Fire/Emergency   Management,    Risk

Management personnel, and other agencies.          The Team determined Respondent

presented a danger to himself and others, and intervention was necessary.

      Lieutenant Calhoun’s petition and affidavit alleged Respondent was a “clear

danger to himself or others.”       The magistrate entered a custody order for

Respondent’s commitment on 25 July 2014.

      Respondent was initially examined at Mission Hospital Emergency

Department on 26 July 2014.        The emergency department physician reported

Respondent was “paranoid” and posed “a danger to others and the community.”

Respondent’s diagnosis was Psychosis NOS (not otherwise specified) and the

physician recommended involuntary commitment.



                                         -4-
                                    IN RE D.M.B.

                                  Opinion of the Court



        Respondent was admitted to Copestone, Mission Hospital’s psychiatric unit, on

29 July 2014. Another physician examined Respondent to evaluate his need for

involuntary commitment. The examining physician determined Respondent was

“mentally ill;” “dangerous to self;” and “dangerous to others.”      The examining

physician recommended a thirty-day involuntary commitment.

        At Respondent’s involuntary commitment hearing, Lieutenant Calhoun and

Deputy Hannah both testified about their encounters with Respondent, and the

complaints they received from residents in the community.

        Dr. Suzanne Collier (“Dr. Collier”), a psychiatrist and Respondent’s primary

attending physician at Copestone, also testified at the hearing. Dr. Collier was

tendered without objection, and admitted as an expert in the field of general

psychiatry. Dr. Collier had interacted with Respondent almost daily since 13 August

2014.

        Dr. Collier testified Respondent was schizophrenic. She stated Respondent

was delusional, and experienced auditory and visual hallucinations.        Dr. Collier

reported Respondent was

              talking to and seeing things that weren’t really there. He
              was extremely agitated, saying that he was seeing bats and
              witches flying through the air and was looking up at the
              ceiling with his arms raised like he was actually
              responding to those things that weren’t really there. This
              was all witnessed and documented by staff. I have talked
              with him about it, and he vehemently denies that that ever



                                         -5-
                                     IN RE D.M.B.

                                   Opinion of the Court



             happened, that staff is lying about that. He was extremely
             threatening towards staff during that occasion.

Dr. Collier also stated Respondent “came within three inches of a nurse’s nose with a

plastic spoon handle, making stabbing motions toward him,” “can’t tolerate

interactions with other people without becoming agitated,” and “[says] that he’s God

and . . . witches are after the staff members[.]”

      Dr. Collier testified Respondent was mentally ill, to a reasonable degree of

medical certainty. She stated Respondent did not appear to be a danger to himself,

but she believed he was a danger to others. Dr. Collier recommended Respondent

receive ongoing inpatient treatment for a minimum of thirty days. She also testified

Respondent was in need of long-term psychiatric treatment. Respondent remained

on a waiting list for admission to Broughton Hospital, in Morganton, North Carolina,

at the time of the hearing, “for a longer-term psychiatric stabilization.”

      During Dr. Collier’s testimony, copies of Respondent’s medical records,

including his history while at Copestone, were marked as Petitioner’s Exhibit 1 and

admitted into evidence. Respondent’s chart from Mission Hospital was also marked

as Petitioner’s Exhibit 2 and admitted into evidence.         The chart contained “a

combination of input and information from all the different sources that ha[d]

interaction with” Respondent.

      The trial court entered a written order on 22 August 2014, in which it made

the following findings of fact:


                                          -6-
                       IN RE D.M.B.

                     Opinion of the Court



       Based on the evidence presented, the Court by clear,
cogent and convincing evidence finds as fact all matters set
out in the psychiatrist reports, included within Petitioner’s
Exhibits 1 and 2, and the reports are incorporated by
reference as findings. The last examiner of Respondent
was Copestone psychiatrist Suzanne B. Collier, MD. Her
last exam and report thereof was August 20, 2014.

       By clear, cogent and convincing evidence finds these
other facts:

1. The Respondent is mentally ill.

2. Within the relevant past, the Respondent has attempted
to inflict or threatened to inflict serious bodily harm on
another or has acted in such a way as to create a
substantial risk of serious bodily harm to another and that
there is a reasonable probability that this conduct will be
repeated.

3. Respondent has shown previous episodes of
dangerousness to others, including his interactions with
Officer Hannah and the staff of Copestone. On July 13,
2014, Respondent [D.M.B.] threatened Officer Hannah by
saying he would kill, rape and murder Officer Hannah.
Respondent [D.M.B.] called Officer Hannah a “hiccup.”

....

5. Based on observations made within the course of
Respondent’s treatment and care, this Court considers the
threats to Officer Hannah to be more severe because he
was a uniformed law enforcement officer and Respondent
[D.M.B.] might not be as restrained in the future.

6. Respondent’s psychiatrist testified that, in her opinion
to a reasonable degree of medical certainty, based on her
interactions with Respondent, her review of his medical
chart, and her treatment of him through and including



                            -7-
                                     IN RE D.M.B.

                                   Opinion of the Court



             August 20, 2014, Respondent is mentally ill and a danger
             to [others].

             7. Although Respondent appears to be benefitting from
             treatment, based on the opinion of his psychiatrist, his
             prior actions in the relevant past, and current demeanor, it
             appears Respondent does not recognize his illness and the
             necessity of treatment and that Respondent would likely
             discontinue treatment if not ordered by a court to continue
             it.

The trial court concluded Respondent was mentally ill and was dangerous to others

based on these findings, and committed him to Copestone for thirty days.

      Respondent gave timely notice of appeal to this Court.

                                        II. Issue

      Respondent argues the trial court erred by committing him to a mental health

facility without making sufficient findings of fact to establish he was mentally ill.

                                III. Standard of Review

      This Court reviews a commitment order “to determine whether there was any

competent evidence to support the facts recorded in the commitment order and

whether the trial court’s ultimate findings of mental illness and dangerous to self or

others were supported by the facts recorded in the order.” In re Collins, 49 N.C. App.

243, 246, 271 S.E.2d 72, 74 (1980) (citations omitted) (emphasis in original). “All that

is required is that the [trial] court make the essential findings from clear, cogent, and

convincing evidence.” In re Underwood, 38 N.C. App. 344, 347, 247 S.E.2d 778, 780-

81 (1978) (citation and internal quotation marks omitted).


                                          -8-
                                     IN RE D.M.B.

                                   Opinion of the Court



                                     IV. Analysis

                                     A. Mootness

      Although the term for Respondent’s involuntary commitment has expired, “a

prior discharge will not render questions challenging the involuntary commitment

process moot.” In re Booker, 193 N.C. App. 433, 436, 667 S.E.2d 302, 304 (2008)

(citation and internal quotation marks omitted). “When the challenged order may

form the basis for future commitment or may cause other collateral legal

consequences for the respondent, an appeal of that order is not moot.” In re Webber,

201 N.C. App. 212, 217, 689 S.E.2d 468, 472-73 (2009).

                          B. Determination of “Mentally Ill”

      Respondent argues the trial court’s findings of fact do not support its

conclusions of law that he was mentally ill and a danger to others. Respondent also

contends the trial court failed to fulfill its fact-finding duty by incorporating Dr.

Collier’s reports, and other reports and records contained in Petitioner’s Exhibits 1

and 2. We disagree.

      N.C. Gen. Stat. § 122C-268(j) provides: “To support an inpatient commitment

order, the court shall find by clear, cogent, and convincing evidence that the

respondent is mentally ill and dangerous to self . . . or dangerous to others[.]” N.C.

Gen. Stat. § 122C-268(j) (2013). The statute also requires the trial court to record the

facts which support its findings. Id.; see also In re Koyi, 34 N.C. App. 320, 321, 238



                                          -9-
                                      IN RE D.M.B.

                                   Opinion of the Court



S.E.2d 153, 154 (1977) (“The direction to the court to record the facts which support

its findings is mandatory.”).    An involuntary commitment order which does not

contain sufficient facts to support its conclusion that a respondent is a danger to

himself or others is subject to reversal. Id.

      “Mental illness,” when applied to an adult, is statutorily defined as “an illness

which so lessens the capacity of the individual to use self-control, judgment, and

discretion in the conduct of his affairs and social relations as to make it necessary or

advisable for him to be under treatment, care, supervision, guidance, or control[.]”

N.C. Gen. Stat. § 122C-3(21) (2013).

      This Court held the trial court is not required to list a medical diagnosis when

making a determination on mental illness. Underwood, 38 N.C. App. at 347, 247

S.E.2d at 780.    The trial court may also consider testimony of physicians and

psychiatrists in making a determination on mental illness. In re Woodie, 116 N.C.

App. 425, 430, 448 S.E.2d 142, 144 (1994) (holding competent evidence supported trial

court’s determination that respondent was mentally ill where treating physician

testified about respondent’s mental health); In re Perkins, 60 N.C. App. 592, 593, 299

S.E.2d 675, 676 (1983) (holding psychiatrist’s testimony that respondent suffered

from chronic schizophrenia and was mentally ill constituted “clear, cogent, and

convincing evidence to support a finding that respondent was mentally ill”).




                                          - 10 -
                                     IN RE D.M.B.

                                   Opinion of the Court



      Dr. Collier testified at Respondent’s involuntary commitment hearing that

Respondent was diagnosed as schizophrenic and was being treated with antipsychotic

medication. Dr. Collier stated Respondent’s symptoms included delusions, combined

with “auditory and visual hallucinations.”         Dr. Collier’s opinion, to a reasonable

degree of medical certainty, was Respondent posed a danger to others. Dr. Collier

recommended he receive ongoing inpatient treatment.

      The trial court determined Respondent was mentally ill in its involuntary

commitment order. The trial court recorded the following findings in support of its

determination: (1) Respondent has “attempted to inflict or threatened to inflict

serious bodily harm on another[;]” (2) there was a substantial likelihood this conduct

would be repeated; (3) “Respondent has shown previous episodes of dangerousness to

others,” including the aforementioned encounters with Officer Hannah and the

Copestone staff; (4) Dr. Collier opined to a reasonable degree of medical certainty that

Respondent was mentally ill and a danger to others; and (5) Respondent “does not

recognize his illness and the necessity of treatment[.]”

                         C. Incorporation of Medical Records

      The trial court’s order based its findings on “the evidence presented” and “the

psychiatrist reports, included within Petitioner’s Exhibits 1 and 2[.]” This Court has

held a trial court may incorporate a physician’s report into its findings of fact. See In

re Webber, 201 N.C. App. at 225-26, 689 S.E.2d at 477-78; In re Booker, 193 N.C. App.



                                          - 11 -
                                     IN RE D.M.B.

                                   Opinion of the Court



at 437, 667 S.E.2d at 304; In re Zollicoffer, 165 N.C. App. 462, 468-69, 598 S.E.2d 696,

700 (2004).

      The psychiatrist’s reports the trial court incorporated into its order included

descriptions of Respondent’s treatment and evaluation. Dr. Collier also referenced

and explained these reports during her testimony. These incorporated reports, in

addition to the findings of fact the trial court recorded in its order, are sufficient to

support the trial court’s determination that Respondent was mentally ill.

Respondent’s argument is overruled.

                                     V. Conclusion

      The trial court’s findings of fact were supported by clear, cogent, and

convincing evidence. The trial court’s findings of fact support its determination that

Respondent was mentally ill. The trial court’s order is affirmed.

      AFFIRMED.

      Judges BRYANT and GEER concur.

      Report per Rule 30(e).




                                          - 12 -